EXHIBIT 10.1.5 EXECUTION VERSION WAIVER TO CREDIT AGREEMENT THIS WAIVER TO CREDIT AGREEMENT (this “ Waiver ”), effective as of April 30, 2014, is by and among IXIA , a California corporation (the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto and BANK OF AMERICA, N.A. , as administrative agent (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Subsidiaries of the Borrower from time to time party thereto (the “ Guarantors ”), certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, are parties to that certain Credit Agreement dated as of December 21, 2012 (as amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Borrower has issued certain 3.00% unsecured convertible notes due December 15, 2015 (the “ Convertible Notes ”) pursuant to that certain Indenture, dated as of December 7, 2010 (as amended, modified, extended, restated, replaced or supplemented from time to time, the “ Convertible Note Indenture ”), between the Borrower and Wells Fargo Bank, National Association (the “ Trustee ”); WHEREAS , the Borrower has informed the Administrative Agent that the Borrower has delayed its filing of certain documents or reports that the SEC requires the Borrower file pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 (the “ Delayed Filing ”); WHEREAS , as a result of the Delayed Filing, the Borrower has not complied with Section 4.06 of the Convertible Note Indenture; WHEREAS , the Convertible Note Indenture is a Material Contract and pursuant to Section 6.12 of the Credit Agreement, the Borrower must perform and observe all terms and provisions of each Material Contract to be performed or observed by it; WHEREAS , the Borrower’s failure to comply with Section 6.12 of the Credit Agreement would constitute an Event of Default under Section 8.01(b)(i) of the Credit Agreement (the “ Applicable Event of Default ”); WHEREAS , the Loan Parties have requested that the Required Lenders waive the Applicable Event of Default; and WHEREAS , the Required Lenders are willing to waive the Applicable Event of Default, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I WAIVER Waiver of Applicable Event of Default . To the extent that the Delayed Filing constitutes a breach of Section 6.12 of the Credit Agreement and an Event of Default under Section 8.01(b)(i) of the Credit Agreement, the Required Lenders hereby waive, on a one-time basis, the Applicable Event of Default; provided that such waiver shall only apply to the extent that no Event of Default (as defined in the Convertible Notes Indenture) occurs pursuant to Section 6.01(i) of the Convertible Notes Indenture due to failure by the Borrower to cure the breach of Section 4.06 of the Convertible Notes Indenture within sixty (60) days of receipt of notice from either the Trustee or the holders of 25% of the principal amount of the Convertible Notes demanding remedial action in respect of the Delayed Filing. Any occurrence of an “Event of Default” (as defined in the Convertible Notes Indenture) under the Convertible Notes Indenture, whether pursuant to Section 6.01(i) of the Convertible Notes Indenture or otherwise, in connection with the Delayed Filing shall result in an immediate Event of Default under Section 8.01(e) of the Credit Agreement. Effectiveness of Waiver . This Waiver shall be effective only to the extent specifically set forth herein and shall not (a)be construed as a waiver of any breach, Default or Event of Default other than as specifically waived herein nor as a waiver of any breach, Default or Event of Default of which the Lenders have not been informed by the Loan Parties, (b)affect the right of the Lenders to demand compliance by the Loan Parties with all terms and conditions of the Loan Documents, except as specifically modified or waived by this Waiver, (c)be deemed a waiver of any transaction or future action on the part of the Loan Parties requiring the Lenders’ or the Required Lenders’ consent or approval under the Loan Documents, or (d)except as waived hereby, be deemed or construed to be a waiver or release of, or a limitation upon, the Administrative Agent’s or the Lenders’ exercise of any rights or remedies under the Credit Agreement or any other Loan Document, whether arising as a consequence of any Default or Event of Default (other than the Applicable Event of Default) which may now exist or otherwise, all such rights and remedies hereby being expressly reserved. For the avoidance of doubt, the Required Lenders reserve all rights in respect of any Event of Default that may occur under Section 8.01(e) of the Credit Agreement in respect of the Delayed Filing and nothing in this Waiver shall be construed as a waiver of any rights or remedies under the Credit Agreement or any other Loan Document arising as a consequence of any such Event of Default. ARTICLE II
